UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-538 AMPAL-AMERICAN ISRAEL CORPORATION (Exact Name of Registrant as Specified in Its Charter) New York 13-0435685 (State or Other Jurisdiction of (I.R.S. Employer) Incorporation of Organization) Identification Number 555 Madison Avenue New York, NY, USA (Address of Principal Executive Offices) (Zip code) Registrant’s Telephone Number, Including Area Code (866) 447-8636 Former Name, Former Address and Former Fiscal Year, If Changed Since Last Report. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer", "accelerated filer” and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filerx Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox The number of shares outstanding of the issuer’s Class A Stock, par value $1.00 per share, its only authorized common stock, is 56,133,764 (as of October 28, 2010). AMPAL-AMERICAN ISRAEL CORPORATION AND SUBSIDIARIES Index to Form 10-Q Page Part I. Financial Information Item 1. Financial Statements (unaudited) Consolidated Balance Sheet 1-2 Consolidated Statements of Operations 3-4 Consolidated Statements of Cash Flows 5-6 Consolidated Statements of Changes in Shareholders’ Equity 7-8 Notes to the Consolidated Financial Statements 9-20 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20-31 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32-33 Item 4. Controls and Procedures 33 Part II. Other Information Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 34 Item 4. [Removed and Reserved] 34 Item 5. Other Information 34 Item 6. Exhibits 34 ITEM 1. FINANCIAL STATEMENTS AMPAL-AMERICAN ISRAEL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEET ASSETS AS OF September 30, December 31, 2009 (*) (U.S. Dollars in thousands) (Unaudited) (Audited) Current assets: Cash and cash equivalents $ $ Marketable securities Accounts receivable (Net of allowance for doubtful amounts of $2.8 and $1.4) Deposits, notes and loans receivable Inventories Other assets Total current assets Non-current assets: Investments Fixed assets, less accumulated depreciation of $47,717 and $22,510 Deposits, notes and loans receivable Deferred income taxes Other assets Goodwill Intangible assets Total Non-current assets TOTAL ASSETS $ $ (*) Retroactively adjusted to reflect acquisition under common control (see Note 9) 1 AMPAL-AMERICAN ISRAEL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS LIABILITIES ANDEQUITY AS OF September 30, December 31, 2009 (*) (U.S. Dollars in thousands, except share amounts) (Unaudited) (Audited) LIABILITIES Current liabilities: Notes and loans payable and current maturities $ $ Accounts payable, accrued expenses and others Total current liabilities Long term liabilities: Notes and loans payable Notes to partners Debentures Deferred income taxes Other long-term liabilities Total long-term liabilities Total liabilities EQUITY Ampal's shareholders' equity: Class A Stock, par value $1.00 per share; authorized 100,000,000 and 100,000,000 shares; issued 63,277,321 and 63,277,321 shares; outstanding 56,133,764 and 56,133,764 shares Additional paid-in capital Retained earnings (accumulated deficiency) ) Accumulated other comprehensive loss ) ) Treasury stock, at cost ) ) Total Ampal shareholders’ equity Noncontrolling interest ) ) Total equity TOTAL LIABILITIES ANDEQUITY $ $ (*) Retroactively adjusted to reflect acquisition under common control (see Note 9) The accompanying notes are an integral part of these condensed consolidated financial statements. 2 AMPAL-AMERICAN ISRAEL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS NINE MONTHS ENDED SEPTEMBER 30, 2009 (*) (U.S. Dollars in thousands, except per share amounts) (Unaudited) (Unaudited) REVENUES: Chemical income $ $ Communicationincome - Real estate income - Realized gains on investments Realized and unrealized gains (losses) on marketable securities ) Translation gain Interest income Leisure-time income Gain from redemption of debt, gain from change in ownership interest in a subsidiary andother income Total revenues EXPENSES: Chemical expense - cost of goods sold Communication expense - cost of services rendered - Equity in losses of affiliates Interest expense Translation loss - Loss from sale of fixed assets - Marketing and sales expense General, administrative and other Total expenses Loss before income taxes ) ) Provision for tax benefits ) ) Net Loss ) ) Less: Net income attributable to noncontrolling interests ) ) Net loss attributable to Ampal's shareholders ) ) Basic and diluted EPS: Loss per share $ ) $ ) Shares used in EPS calculation (in thousands) (*) Retroactively adjusted to reflect acquisition under common control (see Note 9) The accompanying notes are an integral part of these condensed consolidated financial statements. 3 AMPAL-AMERICAN ISRAEL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS THREE MONTHS ENDED SEPTEMBER 30, 2009 (*) (U.S. Dollars in thousands, except per share amounts) (Unaudited) (Unaudited) REVENUES: Chemical income $ $ Communicationincome - Realized gains on investments 52 32 Realized and unrealized gains on marketable securities Equity in earnings of affiliates 42 - Interest income Leisure-time income Gain from redemption of debt and other income Total revenues EXPENSES: Chemical expense - cost of goods sold Communication expense - cost of services rendered - Equity in losses of affiliates - Interest expense Translation loss Loss from sale of fixed assets - 73 Marketing and sales expense General, administrative and other Total expenses Loss before income taxes ) ) Provision for tax benefits ) ) Net Loss ) ) Less: Net income attributable to noncontrolling interests ) ) Net loss attributable to Ampal's shareholders ) ) Basic and diluted EPS: Loss per share $ ) $ ) Shares used in EPS calculation (in thousands) (*) Retroactively adjusted to reflect acquisition under common control (see Note 9) The accompanying notes are an integral part of these condensed consolidated financial statements. 4 AMPAL-AMERICAN ISRAEL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS NINE MONTHS ENDED SEPTEMBER 30, 2009 (*) (U.S. Dollars in thousands) (Unaudited) (Unaudited) Cash flows from operating activities: Net loss for the period $ ) $ ) Adjustments to reconcile net loss for the period to net cash provided by (used in) operating activities: Equity in losses of affiliates Realized and unrealized gain on investments, net ) ) Depreciation and amortization expense Loss from sale of fixed assets 12 Non cash stock based compensation Translation (gain) loss ) Increase in other assets ) ) Decrease (increase)in inventories ) Decrease (increase) in accounts receivable ) Increase(decrease) in accounts payable, accrued expenses and other ) Proceeds from sale of trading securities Dividends received from affiliates Net cash (used in) provided by operating activities ) Cash flows from investing activities: Deposits, notes and loans receivable collected Deposits, notes and loans receivable granted ) ) Purchase and improvements of fixed assets ) ) Investments made in affiliates and others ) ) Investments made in available-for-sale shares ) ) Proceeds from sale of available-for-sale shares Payment for rights of use of communication lines and other ) - Acquisition ofthe business of 012 (1) ) - Acquisition of ADPO (2) ) - Proceeds from sale of investments Proceeds from sale of fixed assets Net cash used in investing activities ) ) (1) Assets and liabilities purchased in acquisition of the business of 012 – see Note 8 (2) Assets and liabilities purchased in acquisition of ADPO – see Note 10 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 AMPAL-AMERICAN ISRAEL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS NINE MONTHS ENDED SEPTEMBER 30, 2009 (*) (U.S. Dollars in thousands) (Unaudited) (Unaudited) Cash flows from financing activities: Proceeds from notes issued and loans received $ $ Notes and loans payable repaid ) ) Dividends paid ) - Debentures issued - Debentures repaid and shares repurchased ) ) Acquisition of noncontrolling interests ) - Distribution to minority - ) Net cash (used in) provided by financing activities ) Effect of exchange rate changes on cash and cash equivalents Net increase (decrease)in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Non-cash activities: Accounts payable in respect of fixed assets $ $ - (*) Retroactively adjusted to reflect acquisition under common control (see note 9) The accompanying notes are an integral part of these condensed consolidated financial statements. 6 AMPAL-AMERICAN ISRAEL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (U.S. Dollars in thousands) Unaudited Equity attributable to Ampal-American Israel Corporation shareholders Class A Stock Number of shares* Amount Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss Treasury stock Non-controlling interests Total equity BALANCE AT JANUARY 1, 2010 (**) CHANGES DURINGTHE NINE MONTHS ENDED SEPTEMBER 30, 2010: Net loss for the period ) ) ) Unrealized loss from marketable securities ) ) Foreign currency translation adjustments ) Total comprehensive loss ) Acquisition ofnoncontrolling interests (368 ) ) Dividends paid (1,372 ) ) Share based compensation expense BALANCE AT SEPTEMBER 30, 2010 ) * In thousands (**) Retroactively adjusted to reflect acquisition under common control (see Note 9) The accompanying notes are an integral part of these condensed consolidated financial statements. 7 AMPAL-AMERICAN ISRAEL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (U.S. Dollars in thousands) Unaudited Equity attributable to Ampal-American Israel Corporation shareholders Class A Stock Number of shares* Amount Additional paid-in capital (**) Retained earnings (**) Accumulated other comprehensive income (loss) (**) Treasury stock Non-controlling Interests (**) Total equity BALANCE AT JANUARY 1, 2009 ) ) CHANGES DURINGTHE NINE MONTHS ENDED SEPTEMBER 30, 2009: Net loss for the period ) ) Unrealized loss from marketable securities ) ) Foreign currency translation adjustments ) Total comprehensive income ) Dividends paid (80 ) ) Purchase of 292,103 shares ) ) Share based compensation expense BALANCE AT SEPTEMBER 30, 2009 ) ) ) * In thousands (**) Retroactively adjusted to reflect acquisition under common control (see Note 9) The accompanying notes are an integral part of these condensed consolidated financial statements. 8 AMPAL-AMERICAN ISRAEL CORPORATION AND SUBSIDIARIES NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. As used in these financial statements, the term the “Company” refers to Ampal-American Israel Corporation (“Ampal”) and its consolidated subsidiaries. 2. The accompanying unaudited condensed consolidated financial statements of the Company have been prepared in accordance with generally accepted accounting principles (“GAAP”) in the United States of America, for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and notes required by GAAP for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the interim period are not necessarily indicative of the results that may be expected for the full year. You should read these interim condensed consolidated financial statements in conjunction with the audited consolidated financial statements in the Annual Report on Form 10-K for the year ended December 31, 2009, filed with the Securities and Exchange Commission. Reference should be made to the Company’s consolidated financial statements for the year ended December 31, 2009 for a description of the critical accounting policies. Also, reference should be made to the notes to the Company’s December 31, 2009 consolidated financial statements for additional information regarding the Company’s consolidated financial condition, results of operations and cash flows. 3. Recently Adopted and Recently Issued Accounting Pronouncements Accounting Standards Codification ("ASC") 820 (formerly Statement of Financial Accounting Standards ("SFAS") No.157) In January2010, the Financial Accounting Standards Board ("FASB") issued Accounting Standards Update No.2010-06 for Fair Value Measurements and Disclosures (Topic 820): “Improving Disclosures about Fair Value Measurements”. This Update requires new disclosures for transfers in and out of Level 1 and Level 2 fair value measurements and separate presentation of purchases, sales, issuance and settlements in the reconciliation of activity in Level 3 fair value measurements. This Update also clarifies existing disclosures for level of disaggregation and about inputs and valuation techniques. The new disclosures were effective for interim and annual periods beginning after December15, 2009, except for the Level 3 disclosures, will be effective for fiscal years beginning after December15, 2010 and for interim periods within those years. The adoption did not have a material impact on the Company's financial statements. ASU 2009-13 (formerly EITF 08-1) In October2009, the FASB issued ASU No.2009-13, “Revenue Recognition (Topic 605): Multiple-Deliverable Revenue Arrangements (a consensus of the FASB Emerging Issues Task Force)” (“ASU 2009-13”), which amends ASC 605-25, “Revenue Recognition: Multiple-Element Arrangements.” ASU 2009-13 addresses how to determine whether an arrangement involving multiple deliverables contains more than one unit of accounting and how to allocate consideration to each unit of accounting in the arrangement. ASU 2009-13 replaces all references to fair value as the measurement criteria with the term selling price and establishes a hierarchy for determining the selling price of a deliverable. ASU No.2009-13 also eliminates the use of the residual value method for determining the allocation of arrangement consideration. Additionally, ASU 2009-13 requires expanded disclosures and is effective for fiscal years beginning on or after June15, 2010. Earlier application is permitted with required transition disclosures based on the period of adoption. The Company is currently evaluating the potential impact of ASU 2009-13 on its financial statements. 4. Cash and cash equivalents Cash equivalents are short-term, highly liquid investments (bank accounts and bank deposits) that have original maturity dates of three months or less and are readily convertible into cash. Cash equivalents equal to $1.5 million have been allocated as a compensating balance for various loans provided to the Company and would therefore be unavailable if the Company wished to pledge them in order to provide an additional source of cash. 5. Inventories – mainly chemicals and other materials intended for sale are valued at the lower of cost or market. Cost is determined based on the moving average basis. 9 6. East Mediterranean Gas Company East Mediterranean Gas Company S.A.E, an Egyptian joint stock company ("EMG"), organized in 2000 in accordance with the Egyptian Special Free Zones system, has been granted the right to export natural gas from Egypt to Israel, other locations in the East Mediterranean basin and to other countries. EMG has linked the Israeli energy market with the Egyptian national gas grid via an East Mediterranean pipeline with the first gas delivery occurring in May 2008. EMG is the developer and owner of the pipeline and its associated facilities on shore in both the point of departure at El Arish, Egypt and the point of entry in Ashkelon, Israel. EMG signed the following gas supply contracts with its Israeli customers: · In late 2005, a contract was signed with the Israel Electric Corporation ("IEC") for up to 2.1 billion cubic meters ("BCM") annually over 15-20 years, which was last amended on September 17, 2009. The current total contracted gas supply to IEC is approximately 42 BCM and the total value of the contract is approximately $6 billion. · In December 2007, a contract was signed with Dorad Energy, Ltd. ("Dorad") (an independent power producer) which was last amended in March 2010. The contract determines that the duration of the gas supply will be for 17 years with an option to Dorad to extend the term for 5 more years, subject to certain conditions. The total contracted gas supply is expected to be between 12.5 BCM and 16 BCM and the total annual amount of revenue is expected to be between $125 million and $150 million. · On October 19, 2009, EMG entered into three contracts with respect to three combined cycle cogeneration plants (Ashdod Energy Ltd., Ramat Negev Energy Ltd. and Solad Energy Ltd.) with a total production capacity of 270 Megawatts and 240 tons of steam per hour. The contracts provide for gas deliveries over an 18 year contract period. · In November 2009, a contract was signed with Haifa Chemicals South Ltd., for gas supply for its industrial uses. The total value of the contract will be between $70 million and $100 million, over a contract term of 5-8 years. The gas delivery will start in the first quarter of 2011. · In December 2009, a contract was signed with Makhteshim-Agan for gas supply for its industrial uses over a contract term of 5 years. The gas delivery is scheduled to begin in the second quarter of 2011. EMG is in the process of negotiating several additional agreements covering much of the anticipated 7.0 BCM annually earmarked for the Israeli market. This project is governed by an agreement signed between Israel and Egypt which designates EMG as the authorized exporter of Egyptian gas, secures EMG’s tax exemption in Israel and provides for the Egyptian government’s guarantee for the delivery of the gas to the Israeli market. In May 2008, the Government of Egypt adopted legislation that purports to revoke the tax free status of existing free zone companies operating in the iron, cement, steel, petroleum, liquefaction and transport of natural gas industries. The legislation, by its terms, would apply to EMG. Ampal understands that the impact of this change in law would be to impose a 20% tax on EMG’s net future income. It is not clear to what extent the legislation will be enforced or whether it is valid under Egyptian legal principles. Ampal understands that the validity and enforceability of the legislation is currently being challenged by several parties (not including EMG). It is unclear what impact, if any, the legislation will have on EMG. On November 29, 2007, Ampal and the Israel Infrastructure Fund ("IIF"), leading a group of institutional investors ("Investors"), purchased a 4.3% interest in EMG, through Merhav Ampal Energy Holdings, LP, an Israeli limited partnership (the “Joint Venture”), from Merhav (M.N.F) Ltd. ("Merhav") for a purchase price of approximately $95.4 million, using funds provided by the Investors. In addition to the Joint Venture’s purchase from Merhav, Ampal contributed into the Joint Venture an additional 4.3% interest in EMG already held by Ampal. The Joint Venture now holds a total of 8.6% of the outstanding shares of EMG. Ampal’s contribution was valued at the same price per EMG share as the Joint Venture’s purchase. This amount is equivalent to the purchase price (on a per share basis) paid by Ampal for its December 2006 purchase of EMG shares from Merhav. The investment in EMG is accounted for as a cost method investment. As of September 30, 2010, the Company’s Financial Statements reflect a 16.8% interest in shares of EMG, with 8.2% held directly and 8.6% held through the Joint Venture (of which Ampal owns 50%). 7. Gadot Chemical Tankers and Terminals Ltd. (“Gadot”) Gadot, a wholly owned subsidiary of Ampal (99.99% on a fully diluted basis), was founded in 1958 as a privately held Israeli company with operations in distribution and marketing of liquid chemicals for raw materials used for industrial purposes. Since then, Gadot has expanded into a group of companies, which currently forms Israel’s leading chemical distribution organization. Through its subsidiaries, Gadot ships, stores, and distributes liquid chemicals, oils, and a large variety of materials to countries across the globe, with an emphasis on Israel and Western Europe. In our description of Gadot’s business operations, the term “Gadot” refers to Gadot and its consolidated subsidiaries. Gadot listed its shares for trading on the Tel Aviv Stock Exchange ("TASE") in 2003 and was delisted from trade on October 16, 2008, following Ampal's successful tender offers to purchase Gadot's publicly held shares. Gadot’s business is influenced by certain economic factors, which include (i) global changes in demand for chemicals used as raw materials for industrial purposes, (ii) price fluctuations of chemicals and raw materials, (iii) price fluctuations of shipping costs, ship leases and ship fuel, (iv) general global financial stability, and (v) currency fluctuations between the New Israeli Shekeland other currencies, primarily the U.S. dollar. 10 Gadot’s operations are divided into three main service sectors: · Importing, marketing and sale of chemicals and other raw materials in Israel and Europe; · Shipping, primarily between the European ports of the Atlantic Ocean and the Mediterranean sea port and Agency Services for Shipping Companies and Docked Ships; and · Logistical services in Israel and Europe. These service sectors are synergistic and complimentary, so that Gadot provides its customers with a full range of services, from acquiring chemicals based on a customer’s needs, logistical handling including shipping and transport, offloading, storage and delivery. Members of the Gadot group of companies also provide services for other members of the group, strengthening the group as a whole. 8. Acquisition of the Business of 012 Smile Communications Ltd. On January 31, 2010 ("the Closing Date"), Ampal, through its indirect wholly owned subsidiary Merhav Ampal Energy Ltd. (“MAE”) and MAE's wholly owned subsidiary 012 Smile Telecom Ltd. ("012 Smile," formerly Ampal Investments and Communications 2009 Ltd.), closed the transaction to purchase the business of 012 Smile Communications Ltd. (“012”), pursuant to an Asset Purchase Agreement (the "012 Agreement") between MAE (on behalf of 012 Smile) and 012, dated November 16, 2009, as amended on January 26, 2010 ("012 Acquisition") for 1.2 billion New Israeli Shekels ("NIS"), or approximately $322 million. Ampal, through its subsidiaries, acquired substantially all the assets and liabilities of 012, including all of its customer and supplier agreements, management, employees, infrastructure, equipment and other assets, but excluding (i) certain retained cash and other customary excluded assets, (ii) the rights and obligations of 012 related to the acquisition of Bezeq – The Israeli Telecommunications Corporation Ltd. and (iii) certain indebtedness and other liabilities. Prior to closing of the acquisition, 012 Smile received all required licenses for the conduct continuing of the business from the Israeli Ministry of Communications ("Ministry of Communications"). The purchase of 012’s business further diversified Ampal's business and added the communications sector to Ampal's holdings. Ampal's management has been managing the strategy and day to day operations of the acquired business since January 1, 2010. In the period from January 1, 2010 to the Closing Date, the operations Ampal purchased generated cash in the amount of $3.1 million. This amount was transferred from 012 to 012 Smile on the Closing Date and was deducted from the purchase price in accordance with the requirements of GAAP. As a result of the 012 acquisition, 012 Smile has become a leading provider of communication services in Israel, offering a wide range of broadband and traditional voice services. 012 Smile's broadband services include broadband Internet access with a suite of value-added services, specialized data services and server hosting, as well as new innovative services such as local telephony via voice over broadband and a WiFi network of hotspots across Israel. Traditional voice services include outgoing and incoming international telephony, hubbing, roaming and signaling and calling card services. 012 Smile services residential and business customers, as well as Israeli cellular operators and international communication services providers through its integrated multipurpose network, which allows 012 Smile to provide services to almost all of the homes and businesses in Israel. Ampal financed the 012 transaction with a combination of (i) available cash, (ii) the proceeds of a new 012 Credit Facility, dated January 31, 2010 (the “012 Credit Facility”), between 012 Smile, Bank Leumi Le'Israel B.M. ("Leumi") and Israel Discount Bank Ltd. ("Discount," and together with Leumi, the "Bank Lenders"), for NIS 800 million (approximately $215 million), and (iii) a Loan Agreement, dated January 31, 2010 (the "012 Loan Agreement"), between MAE, 012 Smile, Harel Insurance Company Ltd. and its affiliates (collectively, "Harel") and Menora Mivtachim Insurance Ltd. and its affiliates (collectively, "Menora," and together with Harel, the "Institutional Lenders"), for NIS 220 million (approximately $59 million). Ampal guaranteed the obligations of 012 Smile under the 012 Credit Facility. The purchase price was $319 million, consisting of $322 million paid in cash at closing and reduced by the $3.1 million of cash that was transferred from 012 to 012 Smile on the 012 Closing Date, representing the cash generated during the period from January 1, 2010 through the closing. 11 The purchase price was allocated to the tangible assets and intangible assets acquired and liabilities assumed based on their estimated fair values on the acquisition date, with the remaining unallocated purchase price recorded as goodwill. The fair value assigned to identifiable intangible assets acquired has been determined primarily by using the income approach and a variation of the income approach known as the profit allocation method, which discounts expected future cash flows to present value using estimates and assumptions determined by management. Purchased identifiable intangible assets are amortized on a straight-line basis over their respective useful lives. Our allocation of the purchase price is summarized in the table below (in thousands): (In thousands) Accounts receivable – trade $ Accounts receivable - other Accounts payable - trade ) Accounts payable - other ) Property and equipment Intangible assets Other ) Trade names Customer base Other intangible assets Goodwill $ Our estimated useful life of the identifiable intangible assets acquired is thirteen years for the trade name, nine years for customer base and one year for other intangibles. Customer base - The customer base was valued using a variation of the income approach. Under this approach, the Company estimated the present value of expected future cash flows resulting from the existing customer relationships, considering attrition and charges for contributory assets utilized in the business. The customer relationships are amortized to depreciation and amortization, over a weighted average amortization period of eight years, based on the expected discounted future net cash flows by year. Trade names - The trade names were valued using a “relief from royalty” method, an approach under which fair value is estimated to be the present value of royalties saved. The trade names were valued in three parts based on 012’s three primary segments. The trade names are amortized to depreciation and amortization, on a straight-line basis, over 13years. Set forth below are the pro forma combined condensed income statements for the nine months and three months ended September 30, 2010 and 2009, assuming that the acquisition of 012 had occurred on January 1, 2010 and 2009, respectively, after giving effect to certain adjustments, including amortization of identifiable intangible assets of 012, the elimination of intercompany transactions and profits not yet realized outside the Company. See also Note 18. The pro forma financial information is not necessarily indicative of the combined results that would have been attained had the acquisition taken place at the beginning of 2010 or 2009, nor is it necessarily indicative of future results. Nine months ended September 30, Three months ended September 30, $ In thousands (except per share data) $ In thousands (except per share data) Revenues Net loss ) Loss per share - primary and diluted ) 9.Acquisition of Merhav Agro Ltd. On July 1, 2010, Gadot, through its subsidiary, completed the acquisition of all of the issued share capital of Merhav Agro Ltd. (“Agro”). Agro is one of the leading suppliers of plant protection products, plant growth regulators and seeds in Israel. 12 Upon closing, Gadot paid, as consideration, NIS 108 million (approximately $27.8 million). To fund the purchase price, Gadot obtained a long-term credit facility in the aggregate principal amount of NIS 108 million (approximately $27.8 million) from Israel Discount Bank Ltd. The acquisition of Agro was accounted for as a combination of entities under common control, which is similar to the pooling of interests method of accounting for business combinations. Accordingly, the consolidated financial statements give retrospective effect to this transaction. FASB ASC 805, Business Combinations, excludes transfers of net assets or exchanges of equity interests between entities under common control. ASC 805 also states that transfers of net assets or exchanges of equity interests between entities under common control should be accounted for similar to the pooling-of-interests method (as-if pooling-of-interests) in that the entity that receives the net assets or the equity interests initially recognizes the assets and liabilities transferred at their carrying amounts in the accounts of the transferring entity at the date of transfer. Because Gadot and Agro were under common control at the time of the acquisition, the transfer of assets and liabilities of Agro was accounted for at historical cost in a manner similar to a pooling-of-interests. For financial accounting purposes, the acquisition was viewed as a change in reporting entity and, as a result, required reclassification of the Company's financial statements for all periods subsequent to October 18, 2008, the date on which Agro was acquired. Accordingly, the Company's consolidated balance sheet as of December 31, 2009, the consolidated statements of operations for the nine and three months ended September 30, 2009 and the statements of changes in equity and consolidated statements of cash flows for the nine months ended September 30, 2009 were reclassified to include Agro. Agro's financial data has been included in the Chemicals segment. In as-if pooling-of-interests accounting, financial statements of the previously separate companies for periods under common control prior to the combination are reclassified on a combined basis to furnish comparative information. At December 31, 2009, the Company added net liabilities of $5.4 million. For the nine months ended September 30, 2009, the Company added revenue and net loss of $11.8 million and $0.2 million, respectively. For the nine months ended September 30, 2010, the Company added revenue and net income of $13.9 million and $1.0 million, respectively. For the three months ended September 30, 2009, the Company added revenue and net income of $4.2 million and $0.1 million, respectively. For the three months ended September 30, 2010, the Company added revenue and net income of $4.6 million and $0.8 million, respectively. Acquisition of ADPO GHENT NV On August 20, 2010, Gadot, through its subsidiary, acquired 100% of the issued and outstanding share capital of ADPO Ghent N.V. (“ADPO”) for a purchase price of €30 million (approximately $38.5 million). Gadot’s subsidiary obtained a long-term credit facility from Israel Discount Bank Ltd. for the financing of the purchase price. ADPO owns and operates a chemical storage terminal in Ghent, Belgium, over an area of 25 hectares of land, with a storage capacity of approximately 100,000 cubic meters. The Company believes that the acquisition will allow Gadot to expand its global business and maximize its ability to deliver products and services worldwide. The following table summarizes the consideration paid for ADPO and the preliminary fair value of the assets acquired and liabilities assumed at the acquisition date (in thousands): Current assets $ Property, plant and equipment Goodwill Current liabilities ) Deferred income taxes ) Other long-term liabilities ) Total consideration paid $ Goodwill consists of assembled workforce, as well as synergistic opportunities created by combining the operations of ADPO and the other subsidiaries of the Company. All of the goodwill was assigned to the Company’s Chemical segment. The Company expensed a total of $0.6million of acquisition-related costs during the nine month period ended September 30, 2010, which was recorded as general and administrative expenses in the condensed consolidated statements of operations. None of the goodwill recognized is expected to be deductible for income tax purposes. 13 Sugarcane Ethanol Production Project On December 31, 2009, Ampal signed an option exercise agreement (the “Exercise Agreement”) with Merhav pursuant to which it exercised, subject to certain conditions, its option (the “Option”) to convert Ampal’s existing loan to Merhav (consisting of $20 million of principal plus accrued interest) (the “Loan”) into a 25% equity interest in the sugarcane ethanol production project in Colombia (the “Project”) being developed by Merhav. The Loan is evidenced by an Amended and Restated Promissory Note, dated December 25, 2008 (the “Note”), issued by Merhav in favor of Ampal, and is secured by Merhav’s pledge of its shares of Class A Stock of Ampal, pursuant to that certain Pledge Agreement, dated December 24, 2007, between Merhav and Ampal (the “Pledge Agreement”). Merhav’s obligations under the Note are guaranteed by Mr. Yosef A. Maiman pursuant to a personal guaranty, dated as of December 25, 2008 (the “Guaranty”). The Option is evidenced by an Option Agreement, dated December 25, 2007, between Merhav and Ampal, as amended on December 25, 2008 (the “Option Agreement”). The Loan, Option and related transactions are summarized in previously filed annual and periodic reports. Pursuant to the Exercise Agreement, the conversion of the Loan into a 25% equity interest in the Project will take the form of the issuance to Ampal of 25% of all of the issued and outstanding equity interests in Merhav Renewable Energies Limited, a Cyprus corporation and subsidiary of Merhav (“Merhav Energies”). The purchase price for the 25% equity stake in Merhav Energies, to be paid at closing, is the outstanding balance of the Note on December 31, 2009, or approximately $22.249 million. The closing of the purchase of the 25% equity stake and the conversion of the Loan is subject to, among other things, (i) the initial disbursement of (or other evidence of) long-term debt financing for the Project obtained from Banco do Brasil or any other unaffiliated third party lender (the date such financing is obtained, the “Qualified Financing Date”), (ii) the payment in full of all outstanding amounts due and payable under the Note, and (iii) the delivery at closing of the Shareholders’ Agreement (as defined below) by Merhav and Ampal, setting forth certain agreements relating to the governance of Merhav Energies. At closing, the Note and the Guaranty shall be cancelled and the pledge of Merhav’s shares of Class A Stock under the Pledge Agreement shall be released. The closing is to occur on the Qualified Financing Date or as soon as practicable thereafter, but no later than December 31, 2010. The Exercise Agreement contains other customary closing conditions, as well as customary representations and warranties. Pursuant to the Exercise Agreement, the Note was amended to extend its maturity date to the earlier of the Qualified Financing Date or December 31, 2010. Additionally, Merhav and Ampal have agreed that, under certain circumstances, each will arrange for loans to Merhav Energies from to time to time through third parties, directly or indirectly, for up to $15 million. As stated above, as a condition to closing Ampal’s purchase of a 25% equity stake in Merhav Energies, Merhav, Ampal and Merhav Energies will enter into a Shareholders’ Agreement (the “Shareholders’ Agreement”), to provide for, among other things, (i) restrictions on the transfer of shares of Merhav Energies, (ii) a right of first refusal on transfers of shares of Merhav Energies, (iii) tag-along and drag-along rights on the transfer of shares of Merhav Energies, (iv) preemptive rights on the issuance of new shares of capital stock (or other equity interest) by Merhav Energies, subject to the anti-dilution rights of Ampal, and (v) the right of Ampal to designate 25% of the directors of Merhav Energies. In addition to preemptive rights under the Shareholders’ Agreement, Ampal has been granted anti-dilution protection, which may result in the issuance of additional shares of Merhav Energies to Ampal, in the event that, prior to the end of the 180 day period following the commencement of the Project’s operations, Merhav sells, or Merhav Energies issues, shares of Merhav Energies at a per share price that is less than the per share price paid by Ampal under the Exercise Agreement. Merhav is a multinational corporation with interests in a range of sectors, including energy, infrastructure projects and agriculture. Merhav is a significant shareholder of Ampal and is wholly owned by Mr. Yosef A. Maiman, the President, CEO and member of the controlling shareholder group of Ampal. Because of the foregoing relationship, a special committee of the Board of Directors of Ampal composed of Ampal’s independent directors negotiated and approved the transaction. Houlihan Lokey Howard & Zukin Financial Advisors, Inc., who was retained as financial advisor to the special committee, advised the special committee on this transaction. Services and Management Agreements Ampal and Gadot entered into a services agreement (intercompany transaction) pursuant to which Gadot shall pay Ampal management fees, calculated as a percentage of Gadot's profits, in consideration for management services rendered by Ampal to Gadot. Ampal and Merhav (related party transaction) entered into an agreement pursuant to which Ampal shall pay Merhav annual management fees totaling in the aggregate NIS 10 million (approximately $2.7 million), in consideration for management, marketing, financial, development and other administrative services rendered by Merhav to Ampal. As stipulated above, Yosef A. Maiman, the Chairman, President and CEO of Ampal and a member of the controlling shareholders group of Ampal, is the sole owner of Merhav. Because of the foregoing relationship, a special committee of the Board of Directors composed of Ampal’s independent directors negotiated and approved the transaction between Ampal and Merhav. 14 Ampal and 012 Smile entered into a services agreement (intercompany transaction) pursuant to which 012 Smile shall pay Ampal an annual management fee of NIS 15 million (approximately $4.0 million) linked to the Israeli Consumer Price Index, in consideration for management services rendered by Ampal to 012 Smile. Derivatives and Other Financial Instruments The Company is exposed to certain risks relating to its ongoing business operations, including financial, market, political, and economic risks. The following discussion provides information regarding the Company's exposure to the risks of changing commodity prices, interest rates, and foreign currency exchange rates. The Company’s derivative activities are subject to management's discretion. The interest rate and foreign exchange contracts are held for purposes other than trading. They are used primarily to mitigate uncertainty and volatility, and in order to cover underlying exposures. A swap contract was entered into to convert some of the Company's New Israeli Shekel denominated debt in the amount of NIS 150 million (approximately $43.9 million) into U.S. Dollar denominated debt and to convert Israeli interest rates into LIBOR interest rates. On April 1, 2009, the Company signed a interest rate swap contract in order to convert some of the Company's LIBOR interest rate denominated debt in the amount of $43.7 million into fixed interest rate debt. We use foreign currency forward contracts to mitigate fluctuations in foreign currency exchange rates due to variations in payment or receipt of currencies other than the Company's functional currency. We use contracts to purchase U.S. Dollars and sell Euros, contracts to purchase Euros and sell U.S. Dollars and contracts to purchase U.S. Dollars and sell New Israeli Shekels. We enter into derivative financial instruments, including swaps and forward agreements. We report the fair value of the derivatives on our balance sheet. The derivatives used are not designated as a hedging instrument under ASC 815. Changes in fair value are recognized in earnings in the period of change. The following summarizes the gross fair market value of all derivative instruments and their locations in our consolidated balance sheet, and indicates which instruments are in an asset or liability position. Asset Derivatives (U.S. Dollars in thousands) Derivative Instrument Location September 30, 2010 December 31, 2009 September 30, 2009 SWAP contracts Other assets Exchange rate contracts Other assets - 60 30 Liability Derivatives (U.S. Dollars in thousands) Derivative Instrument Location September 30, 2010 December 31, 2009 September 30, 2009 SWAP contracts Accounts payable, accrued expenses and others - - Exchange rate contracts Accounts payable, accrued expenses and others 76 39 15 Statements of Operations (U.S. Dollars in thousands) Nine months ended September 30, Derivative Instrument Location SWAP contract Translation (loss) gain Interest rate SWAP contract Interest gain (loss) ) ) Exchange rate contracts Translation (loss) gain ) Fair Value Measurements Fair value is defined as the price that would be received to sell an asset or paid to transfer the liability (an exit price) in an orderly transaction between market participants and also establishes a fair value hierarchy which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. The fair value hierarchy used by the Company within ASC 820 distinguishes between three levels of inputs that may be utilized when measuring fair values including Level 1 inputs (using quoted prices in active markets for identical assets or liabilities), Level 2 inputs (using inputs other than Level 1 prices such as quoted prices for similar assets and liabilities in active markets or inputs that are observable for the asset or liability) and Level 3 inputs (unobservable inputs supported by little or no market activity based on the Company's own assumptions used to measure assets and liabilities). A financial asset's or liability’s classification within the above hierarchy is determined based on the lowest level input that is significant to the fair value measurement. The following section describes the valuation methodologies used by the Company to measure derivative contracts at fair value, including an indication of the level in the fair value hierarchy at which each instrument is generally classified. Where appropriate, the description includes details of the valuation models, the key inputs to those models, and any significant assumptions. Derivative contracts are valued using quoted market prices and significant other observable and unobservable inputs. Such financial instruments consist of aluminum, energy, interest rate, and foreign exchange contracts. The fair values for the majority of these derivative contracts are based upon current quoted market prices. These financial instruments are typically exchange-traded and are generally classified within Level 1 or Level 2 of the fair value hierarchy depending on whether the exchange is deemed to be an active market or not. Financial assets and liabilities measured at fair value on a recurring basis as of September30, 2010 consisted of the following (in thousands): Fair Value Measurements as of : September 30, 2010 December 31, 2009 Level 1 Level 2 Total Level 1 Level 2 Total Trading securities * $ $
